Citation Nr: 0029237	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to additional compensation benefits for a spouse 
as of August 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim for payment of benefits for 
his wife as a dependent from August 1, 1995.


FINDINGS OF FACT

1.  The veteran was released from service because of 
disability for which service connection has been established 
and which has been continuously rated as 30 percent or more 
disabling from the day following his release from service in 
March 1984.

2.  The veteran was paid compensation for disability rated as 
30 percent disabling at the appropriate rate for a veteran 
with a wife, RTG, and 5 children as of April 1988.

3.  In June 1992, the RO advised the veteran that he must 
provide Social Security numbers for any dependents for whom 
he was receiving VA benefits and that his payments would be 
reduced if he did not provide the Social Security numbers or 
a statement that none had been assigned for his dependents.

4.  Effective February 1, 1993, the veteran's benefits were 
reduced to pay him benefits at the appropriate rate for a 
single veteran; the veteran was advised that this change was 
because he had failed to provide the social security numbers 
requested for his dependents.  

5.  In December 1998 the veteran reported that he had 
divorced RTG in July 1992 and that he was subsequently 
married to LJA from June 1994 to June 1996.

6.  The date of claim for a dependent spouse, LJA, is 
December 1998; the date dependency arose was June 1994; the 
effective date of the qualifying disability rating and the 
date of commencement of the veteran's award was in 1984.


CONCLUSION OF LAW

Additional compensation benefits for a spouse as of August 1, 
1995, is not warranted as a matter of law.  38 U.S.C.A. §§ 
5110, 5111, 5112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(q), 3.31, 3.158, 3.205, 3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In April 1984, the veteran submitted a VA Form 
21-526e, Application for Compensation or Pension on 
Separation from Service, in which he claimed entitlement to 
service connection for various disabilities.  He also 
reported that he had a dependent spouse, CLG, whom he married 
in June 1976.  Additionally, he identified three dependent 
children.

The record reflects that the veteran was subsequently granted 
service connection for malignant thymoma with median 
sternotomy and mild radiation esophagitis, and tonsillectomy 
by a June 1984 rating decision.  By correspondence dated 
later that same month, he was informed that he needed to 
furnish proof of his marriage.  He was informed that this 
evidence or information should be submitted as soon as 
possible, and that if it was not received in VA within one 
year from the date of the letter, any benefits he might be 
entitled to might not be paid for any period before the date 
of the receipt.

The veteran was sent a second letter in July 1984 informing 
him of the amount of compensation benefits he would receive 
for his service-connected disabilities.  Further, the record 
reflects that a VA Form 21-6782 was enclosed with this 
correspondence, which informed that he might be entitled to 
additional compensation for a spouse, and that in order that 
these additional benefits might be payable from the earliest 
possible date he should submit a certified copy of his 
marriage license within one year from the date of the 
correspondence.

Later in July 1984, the veteran submitted a copy of his 
marriage certificate confirming that he was married to CLG in 
June 1976.  However, in an attached statement, the veteran 
reported that this marriage had been officially dissolved in 
July 1984.  Nevertheless, he still had 3 dependent children.

In August 1984, VA sent correspondence to the veteran 
informing him that his wife was added to his compensation 
award for the month of July 1984 and then removed due to 
their divorce in that same month.  He was also informed that 
he needed to submit copies of the birth certificates for his 
children, which he subsequently did.

In April 1988, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, in which he reported 
that he had married RTG in March 1988.  Supporting evidence, 
including a copy of his marriage license to RTG, was also 
submitted at that time.

In May 1988, VA sent correspondence to the veteran informing 
him that his disability compensation award had been amended 
effective April 1, 1988.  The veteran was paid compensation 
for disability rated as 30 percent disabling at the 
appropriate rate for a veteran with a wife and 5 children as 
of April 1988.  He was also informed that any change in the 
number or status of his dependents must be reported promptly 
to VA.

The veteran was sent correspondence in June 1992 which 
informed him that a new law required VA to include in its 
records the Social Security numbers for any dependents for 
whom he was receiving VA benefits.  Moreover, the veteran was 
informed that if VA did not receive Social Security numbers 
(or a statement that none had been assigned) for him and his 
dependents then his payments would have to be interrupted or 
reduced.

No response appears to have been submitted by the veteran 
regarding the June 1992 correspondence.  Accordingly, in 
October 1992 VA informed him that the amount of his 
compensation benefits would be reduced.  The veteran was 
informed that this proposed reduction was due to the fact 
that VA had not received the Social Security numbers 
previously requested for his dependent(s).  

No response was received from the veteran and in January 1993 
VA notified him that his compensation benefits would be 
reduced effective February 1, 1993, because of his failure to 
Social Security numbers for his dependents.

Service connection was granted for arteriosclerotic heart 
disease status post coronary artery bypass graft by a May 
1997 rating decision.  A 100 percent disability rating was 
assigned, effective July 25, 1995, with a 30 percent rating 
effective October 1, 1996.

The veteran was subsequently sent correspondence dated June 
6, 1997, which informed him of the grant of service 
connection for a heart disorder.  This letter informed him 
that he received a 100 percent rating effective August 1, 
1995, and that it would be reduced effective October 1, 1996.  
Additionally, the veteran was requested to inform the RO 
whether this decision fulfilled his appeal.  The 
correspondence also noted that a VA Form 21-8764, Disability 
Compensation Award Attachment - Important Information, was 
attached with the correspondence which explained certain 
factors concerning the veteran's benefits.

It is noted that VA Forms 21-8764 contain a paragraph which 
indicates that a veteran might be eligible for additional 
compensation for dependents, if the veteran had a service-
connected disability rated at 30 percent or more.  

The record reflects that the June 1997 letter was returned to 
VA by the Postal Service, with the indication that the wrong 
address was used.  The letter was subsequently re-sent to the 
veteran on July 15, 1997.

In August 1997, the RO received a response from the veteran 
stating that he was satisfied with the evaluation assigned 
and withdrew his appeal.  He also asked a question as to the 
effect his payment for the 100 percent rating period would 
have on his military retirement pay.  No mention was made of 
his dependents.

In December 1998, the veteran submitted a new VA Form 21-
686c, and supporting evidence, to show that he had divorced 
RTG in July 1992, and that he was subsequently married to LJA 
from June 1994 to June 1996.  In an attached statement, the 
veteran referred to a letter dated "July 15, 1997," which 
awarded him a 100 percent rating effective August 1, 1995.  
He noted that he was married at that time, but was paid at 
the single rate.  Therefore, he requested that an audit be 
done on his file to determine if he was paid correctly.

In February 1999, the RO informed the veteran that they had 
denied his claim for payment of benefits for his wife as a 
dependent from August 1, 1995.  The RO informed the veteran 
that he had one year from the date of his marriage to his 
spouse, or one year from June 6, 1997, to claim additional 
allowance for dependents.  However, his application and 
request was not received until December 1998, which was past 
the one year time limit.

The veteran's appealed the RO's decision to the Board.  In 
both his Notice of Disagreement and Substantive Appeal, he 
asserted that the July 1997 letter did not send a VA Form 21-
686c or indicate that he needed to provide marriage 
information.  He asserted that he did not know it was an 
issue until he talked to a VA counselor at a later date.  


Legal Criteria.  The Veterans' Disability and Compensation 
and Survivor's Benefits act of 1978, Public Law 95-479, 
enacted by Congress on October 1, 1978, provides for the 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities are evaluated as 30 
percent or higher.  Before this amendment, a rating of at 
least 50 percent for service-connected disabilities was 
required.

The general rule establishing the effective date for an award 
of compensation is that benefits will be awarded on the basis 
of the facts found. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Additional compensation for a dependent is payable from the 
latest of the following dates:

(1)  Date of claim.  This term means the following, 
listed in their order of applicability:  

(a)  Date of veteran's marriage, or birth of his or 
her child, or adoption of a child, if the evidence 
of the event is received within one year of the 
event; otherwise, 

(b)  Date notice is received of the dependent's 
existence, if evidence is received within one year 
of the VA request. 

(2)  Date dependency arises. 

(3)  Effective date of the qualifying disability rating 
provided evidence of dependency is received within one 
year of notification of such rating action.

(4)  Date of commencement of veteran's award.

38 U.S.C.A. § 5010; 38 C.F.R. § 3.401(b).

The actual payment of benefits based on an original or 
reopened claim begins on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  	The provisions of this paragraph 
are applicable to applications for increased benefits by 
reason of the existence of a dependent.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.109.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.


Analysis.  In the instant case, the Board finds that the 
veteran was notified that he could receive additional 
compensation benefits for dependents, including his spouse, 
in 1984.  Further, the evidence shows that he was in fact 
awarded additional benefits for his spouse, CLG, for one 
month in 1984 and that he was thereafter awarded additional 
benefits for his spouse, RTG, and 5 children in 1988.  
Benefits for his dependents were terminated effective 
February 1, 1993, at which time the veteran's award was 
reduced to pay him benefits at the appropriate rate for a 
single veteran; the veteran was advised that this change was 
because he had failed to provide the social security numbers 
requested for his dependents.  The veteran has recently 
reported that his marriage to RTG had terminated in July 
1992, and thus, he had no dependent spouse as of February 1, 
1993.

While the veteran's service-connected disabilities have been 
continuously rated as 30 percent or more since 1984, the 
veteran had no dependent spouse after July 1992, except for 
the period from June 1994 to June 1996, when he was married 
to LJA.  The veteran may be paid additional compensation for 
his spouse, LJA, from the date of their marriage only if 
evidence of the marriage is received within one year of the 
marriage.  Inasmuch as the veteran did not notify VA of his 
1994 marriage to LJA until 1998, benefits may not be paid for 
his spouse, LJA, from the date of their marriage.

The veteran seeks payment of additional benefits for LJA as 
of the date his compensation was increased to pay him at the 
100 percent rate, i.e., as of August 1, 1995.  However, as 
set out above, additional compensation for a dependent is 
payable from the latest of the following dates:  (1) date of 
claim, in this case the date notice is received of the 
dependent's existence, i.e., December 1998; (2) date 
dependency arises, i.e., June 1994; (3) effective date of the 
qualifying disability rating, i.e., 1984; or (4) date of 
commencement of veteran's award, again in 1984.

As is evident from the above, the latest of these dates is 
December 1998, the date of claim.  Thus, benefits may not be 
paid for a dependent spouse, LJA, for any period prior to the 
date that the veteran notified VA of her existence in 
December 1998.  Inasmuch as LJA was no longer his dependent 
as of this date, no benefits may be paid for LJA as the 
spouse of the veteran.

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, based on the facts 
as presented above, there is nothing in the law which would 
entitle the veteran to additional compensation benefits for a 
spouse as of August 1, 1995.  


ORDER

Entitlement to additional compensation benefits for a spouse 
as of August 1, 1995, is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

